DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020, 08/12/2021, 02/07/2022, and 05/06/2022 were filed after the filing date of the instant application on 12/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1, 9, and 16 are recited limitation “… selects a term among a plurality of terms, each term …” in lines 9-10 of claim 1, in lines 11-12 of claim 9, and in lines 11-12 of claim 16.  The word/language “term” is vague and indefinite and it not in full, clear, concise, and exact term and it cover a very broad range of meaning and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear. There is insufficient support definition(s) for specifying this limitation in the claims, and therefore rendering the claimed invention of the claims unclear.
Dependent claims 2-8, 10-15, and 18-20 are also being rejected for the same reason set forth above.
Appropriate correction is required.

■ Claim 9 also recited limitation “… a set of neural networks” in line 1, and “a set of neural networks …” in line 7 of the claim. And thus, it is unclear whether “… a set of neural networks” is the same as “a set of neural networks …” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of KWAI (Method and apparatus for converting 3D scanned objects to avatars) teaches an automated process which requires virtually no human intervention to covert the 3D scanned object to an avatar (see Abstract, Fig.1).
Graham et al. (Analyzing spatially-sparse data based on submanifold sparse convolutional neural networks) teach generates voxelized representations, and training machine-learning model (see Fig.1).
COFFMAN et al. (Method and apparatus for machine learning predictions of manufacture processes) teach predictive learning models to infer predictions for manufacture process of the physical object (see Fig.1).
The prior art does not teach the modifying step as claimed.
The prior art does not teach the selection step as claimed.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/19/2022